Citation Nr: 1709042	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-31 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

This case was most recently remanded by the Board in July 2016.  The United States Court of Appeals for Veterans Claims has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The July 2016 remand was issued so that the Veteran could be provided with a VA examination by a physician with sufficient expertise to determine the probable nature and etiology of his hepatitis C.  The post-remand record shows that such a VA examination was performed in November 2016.  Therefore, the Board determines that the Appeals Management Center substantially complied with the Board's orders in the prior remand, and that the Board may now proceed with adjudication of the claim.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's hepatitis C is related to active duty.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, because the issue on appeal is being granted in full, no further notice or development under the VCAA is needed.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran seeks entitlement to service connection for hepatitis C.  Specifically, the Veteran has asserted that he contracted hepatitis C as the result of air gun inoculations and/or exposure to herbicide agents during active duty.

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefit Administration (VBA) Fast Letter 98-110 (Nov. 30, 1998).  A veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  VBA Fast Letter 04-13 (June 29, 2004).  

Here, a review of the Veteran's service treatment records, dated from October 1970 to February 1972, does not reveal any complaints of or treatment for symptomatology associated with hepatitis C.  However, the Board points out that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.  His October 1970 Report of Medical Examination upon induction into service did not note any identifying tattoos.  His service personnel records indicate that his military occupational specialty was "helicopter repairman" and that he served with the 56th Transportation Company in the Republic of Vietnam from April 1971 to February 1972.

The Veteran's VA treatment records confirm a current diagnosis of chronic hepatitis C.  Significantly, with respect to his hepatitis C diagnosis, a VA treatment note dated in May 2013 indicated that, "Could have been acquired while in military -- received vaccines with vaccine gun.  Also used IVD in the past."

The Veteran was provided with a VA Hepatitis, Cirrhosis and Other Liver Conditions examination in November 2016.  The examination report noted that the Veteran received bilateral arm tattoos in the 1970s (both pre-service and post-service), that he reported being in direct combat while in Vietnam and was exposed to blood from injured soldiers when assisting in moving them off of the grounds, that he reported starting intravenous heroin use with shared needles while in Vietnam (approximately twice per day over a six month period of time), and that he went into detoxification in Vietnam prior to returning to the United States.  The VA examiner acknowledged that the Veteran's risk factors for hepatitis C exposure included both service-related and non-service-related activities.  While use of air gun injectors had been "theoretically linked" to hepatitis C exposure, the examiner explained that this contention had not been substantiated by medical studies.  The examiner further explained that there was no medical evidence or data to support the contention that herbicide exposure contributed to the development of hepatitis C.  Rather, the most common known risk factors for hepatitis C to date were intravenous drug use and exposure to contaminated blood/blood products through transfusion.  The examiner recognized that the Veteran related a history of combat-related blood exposure and intravenous drug use while on active duty which could not be substantiated by the available service treatment records.  The differing drug histories notated in the Veteran's VA treatment records further complicated his history, according to the examiner.  Statistically speaking, the examiner explained that the Veteran's intravenous drug use was the most likely cause of his development of hepatitis C.  However, without documentation or confirmation of his reported drug use and the specific time frame of use, the examiner concluded that an opinion regarding a causal association between the Veteran's military service and his development of hepatitis C could not be given without resorting to speculation.

Both the Veteran's VA physician and the November 2016 VA examiner indicated that the Veteran could have developed his current hepatitic C as the result of in-service intravenous drug use, but did not definitively state that it was more likely than not that his hepatitis C was incurred in or otherwise related to service because there was no written documentation of his reported drug use.  However, the Board emphasizes that there is no opinion of record suggesting that the Veteran's hepatitis C was less likely than not incurred in or otherwise related to his period of active duty service; rather, the November 2016 VA examiner simply concluded that an opinion regarding a causal association between the Veteran's military service and his development of hepatitis C could not be given without resorting to speculation.

The Board also emphasizes that the Veteran is competent to describe what he experienced during active duty, and nothing in the record contradicts the Veteran's lay statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, the Veteran described receiving inoculations with an air gun and engaging in intravenous drug use with shared needles while in service.  

Resolving the benefit of the doubt in favor of the Veteran, therefore, the Board finds the evidence is at least in relative equipoise as to whether his hepatitis C is related to active duty.  As such, service connection for hepatitis C is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


